In an action to enforce a covenant not to compete contained in a purchase agreement dated November 9, 1998, the defendants appeal from an order of the Supreme Court, Suffolk County (Seidell, J.), dated November 19, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants failed to establish their entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Therefore, their motion for summary judgment dismissing the complaint was properly denied, regardless of the sufficiency of the plaintiffs opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]).
The defendants’ remaining contentions are without merit. Santucci, J.E, Florio, S. Miller and Rivera, JJ., concur.